             Case 3:18-cr-02930-L Document 52 Filed 07/14/20 PageID.204 Page 1 of 12

AO 245B (CASO Rev. 1/1 9) Judgment in a Criminal Case


                                        UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA
             UNITED ST ATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                   V.                                (For Offenses Committed On or After November 1, 1987)
             MARCO ANTONIO CHAVEZ (1)
                                                                        Case Number:         3 :18-CR-02930-L


                                                                     Ste hen D Lemish
                                                                     Defendant's Attorney
USM Number                         76598-298
• -                                                                                                             JUL 14 2020
THE DEFENDANT:
~    pleaded guilty to count(s)          1 of the Indictment                                            CLERK US DISTRICT COURT


D    was found guilty on count(s)
     after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section / Nature of Offense                                                                                  . Count
18:1347 Health Care Fraud                                                                                                  1




     The defendant is sentenced as provided in pages 2 through                 6            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1.984.
D   The defendant has been found not guilty on count(s)

~   Count(s)        Remaining counts                           are         dismissed on the motion of the United States.

0    Assessment : $100.00 imposed


D    JVTA Assessment* : $

     *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
~    No fine               ~ Forfeiture pursuant to order filed          5/7/2020                     , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                                        . HOUSTON
                                                                                        TES DISTRICT JUDGE
                 Case 3:18-cr-02930-L Document 52 Filed 07/14/20 PageID.205 Page 2 of 12

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                    MARCO ANTONIO CHAVEZ (1)                                             Judgment - Page 2 of 6
CASE NUMBER:                  3: l 8-CR-02930-L

                                                     IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 21 months




 •        Sentence imposed pursuant to Title 8 USC Section 1326(b).
 l:2J     The court makes the following recommendations to the Bureau of Prisons:

          Incarceration in a facility which can address mental health treatment and medical conditions
          Residential Drug Abuse Program (RDAP)



 •        The defendant is remanded to the custody of the United States Marshal.

 •        The defendant must surrender to the United States Marshal for this district:
          •      at
                      --------- A.M.                             on
                                                                      -------------------
          •      as notified by the United States Marshal.

          The defendant must surrender for service of sentence at the institution designated by the Bureau of
          Prisons:
          l:2J   on or before 11 /16/2020 at 2:00 PM
          •      as notified by the United States Marshal.
          •      as notified by the Probation or Pretrial Services Office.

                                                          RETURN
I have executed this judgment as follows:

          Defendant delivered on                                             to

at
        - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                        By                    DEPUTY UNITED STATES MARSHAL



                                                                                                     3: 18-CR-02930-L
                 Case 3:18-cr-02930-L Document 52 Filed 07/14/20 PageID.206 Page 3 of 12

     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:              MARCO ANTONIO CHAVEZ (1)                                                      Judgment - Page 3 of 6
     CASE NUMBER:            3:18-CR-02930-L

                                                 SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
3 years

                                              MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
          •The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
           risk of future substance abuse. (check if applicable)
4.   •The,defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
   a sentence of restitution. ( check if applicable)
5.    ~ The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.   • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U. S.C. §
     20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
     the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
     applicable)
7.   • The defendant must participate in an approved program for domestic violence_. (check if applicable)
The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                             3:18-CR-0293O-L
                Case 3:18-cr-02930-L Document 52 Filed 07/14/20 PageID.207 Page 4 of 12

 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                  MARCO ANTONIO CHAVEZ (1)                                                                Judgment - Page 4 of 6
 CASE NUMBER:                3:18-CR-02930-L

                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant's conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
    as nunchakus or tasers).

11 . The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
     informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13 . The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                       3: 18-CR-02930-L
             Case 3:18-cr-02930-L Document 52 Filed 07/14/20 PageID.208 Page 5 of 12

AO 245B (CASO Rev. 1/ 19) Judgment in a Criminal Case

DEFENDANT:               MARCO ANTONIO CHAVEZ (1)                                                Judgment - Page 5 of 6
CASE NUMBER:             3:l 8-CR-02930-L

                                  SPECIAL CONDITIONS OF SUPERVISION


     1. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

     2. Submit your person, property, house, residence, vehicle, papers, computers (as defined in 18
        U.S.C. § 1030(e)(l)), other electronic communications or data storage devices or media, or office, to a
        search conducted by a United States probation officer. Failure to submit to a search may be grounds for
        revocation of release. The offender must warn any other occupants that the premises may be subject to
        searches pursuant to this condition.

        An officer may conduct a search pursuant to this condition only when reasonable suspicion exists that
        the offender has violated a condition of his supervision and that the areas to be searched contain evidence
        of this violation. Any search must be conducted at a reasonable time and in a reasonable manner.

     3. Participate in a program of drug or alcohol abuse treatment, i:µcluding drug testing and counseling, as
        directed by the probation officer. Allow for reciprocal release of information between the probation
        officer and the treatment provider. May be required to contribute to the costs of services rendered in an
        amount to be determined by the probation officer, based on ability to pay.
     4. Participate in a program of mental health· treatment as directed by the probation officer, take all
        medications as prescribed by a psychiatrist/physician, and not discontinue· any medication without
        permission. The court authorizes the release of the presentence report and available psychological
        evaluations to the mental health provider, as approved by the probation officer. Allow for reciprocal
        release of information between the probation officer and the. treatment provider. May be required to
        contribute to the costs of services rendered in an amount to be determined by the probation officer, based
        on ability to pay.
     5. Provide complete disclosure of personal and business financial records to the probation officer as
        requested.
     6. Notify the Collections Unit, United States Attorney's Office, of any interest in property obtained, directly
        or indirectly, including any interest obtained under any other name, or entity, including a trust, partnership
        or corporation until the fip.e or restitution is paid in full.
     7. Notify the Collections Unit, United States Attorney's Office, before transferring any interest in property
        owned, directly or indirectly, including any interest held or owned under any other name, or entity,
        including a trust, partnership or corporation.
     8. Be prohibited from opening checking accounts or incurring new credit charges or opening additional lines
        of credit without approval of the probation officer.


II




                                                                                                   3: l 8-CR-02930-L
              Case 3:18-cr-02930-L Document 52 Filed 07/14/20 PageID.209 Page 6 of 12

AO 245S (CASD Rev. 08/ 13) Judgment in a Criminal Case

  DEFENDANT: MARCO ANTONIO CHAVEZ                                                              Judgment - Page 6 of 6
  CASE NUMBER: l 8-cr-02930-L

                                            RESTITUTION


 The defendant shall pay restitution in the amount of    $783,764.37             unto the United States of America.


Pay restitution in the amount of $783,764.37, through to the Clerk, U.S. District Court, to:

TRI CARE, in careof the following:
Defense Health Agency
Resource Management Division (Finance and Accounting)
Attn: Contract Resource Management
16401 East Centeretech Parkway
Aurora, CA 80011- 904 3

Payment of restitution shall be forthwith. During the defendant's
incarceration, the defendant shall pay restitution through the Inmate
Responsibility Program at the rate of 50% of the defendant's income, or
$25.00 per quarter, whichever is greater. The defendant shall pay the
restitution during supervised release at the rate of $200 per month. These
payment schedules do not foreclose the United States from exercising all legal
actions, remedies, and processes available to collect the restitution judgment.

Until restitution has been paid, the defendant shall notify the Clerk of
the Court and the United States Attorney's Office of any change in the
defendant's mailing or residence address, no later than thirty (30) days after
the change occurs.




                                                                                                 3: 18-CR-02930-L
     Case 3:18-cr-02930-L Document 52 Filed 07/14/20 PageID.210 Page 7 of 12



 1
 2
 3
 4
 5
 6

 7
 8                          UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10     UNITED STATES OF AMERICA,                  Case No. 18cr2930-L
11                      Plaintiff,                PRELIMINARY ORDER OF
12           V.                                   CRIMINAL FORFEITURE

13     MARCO ANTONIO CHAVEZ,
14                      Defendant.
15
16          WHEREAS, in the Indictment in the above-captioned case, the United States
17 sought forfeiture of all right, title and interest in property of Defendant MARCO
18 ANTONIO CHAVEZ ("Defendant"), pursuant to 18 U.S.C. § 982(a)(7), as charged
19 in the Indictment; and
20          WHEREAS, on or about August 20, 2019, Defendant pled guilty before U.S.
21 Magistrate Judge Linda Lopez to Count 1 of the Indictment, which plea included
22 consent to the criminal forfeiture allegations of the Indictment, including an
23 agreement to forfeit to the United States the following assets, as well as a personal
24 money judgment against Defendant in the amount of $783,764.37, from which the
25 net proceeds realized from the sale of the listed assets below will be deducted. The
26 money judgment represents the amount of gross proceeds traceable to the
27 comm1ss10n of the offense of Health Care Fraud, in violation of 18 U.S.C. § 1347,
28 //
     Case 3:18-cr-02930-L Document 52 Filed 07/14/20 PageID.211 Page 8 of 12




 1 which forfeiture shall be included and incorporated as part of the judgment in this
 2 case:
 3                1)     $10,858.80 in net proceeds realized from the interlocutory sale of
 4                       a red 2016 Jaguar F-type vehicle, VIN SAJWA6ET9G8K246671;
 5                2)     David Yurman sapphire pave tag, style #Dl5041MTBASA,
 6                3)     David Yurman diamond men's pave dog tag, style
 7                       #D05037M88ADI,
 8                4)     David Yurman 20-inch men's small box chain necklace,
 9                       style# CHO104M8820,
10                5)     David Yurman grey sapphire 9-ring pave pinky ring,
11                       style# R15468MSSAES9,
12                6)     David Yurman grey sapphire M-bracelet, box chain ID,
13                       style #B15555MSSAESM,
14                7)     David Yurman sapphire 10-ring 6.5 MM, 2 row,
15                       style #R05780MSSASA1 O; and
16          WHEREAS, on September 4, 2019 this Court accepted the guilty plea of
17 Defendant; and
18          WHEREAS, by virtue of the facts set forth in the plea agreement and financial
19 addendum, the United States has established the requisite nexus between the
20 forfeitable properties and the offense; and
21          WHEREAS, by virtue of said guilty plea, the United States is now entitled to
22 possession of the forfeitable properties, pursuant to 21 U.S.C. § 853 and Rule 32.2(b)
23    of the Federal Rules of Criminal Procedure; and
24          WHEREAS, pursuant to Rule 32.2(b ), the United States having requested the
25    authority to take custody of the properties which were found forfeitable by the Court;
26 and
27          WHEREAS, by virtue of the admissions of the Defendant set out in the plea
28    agreement and guilty plea, the Court determined that $783,764.37 represents the

                                               -2-                          18cr2930
     Case 3:18-cr-02930-L Document 52 Filed 07/14/20 PageID.212 Page 9 of 12




 1 amount of gross proceeds traceable to the commission of the offense of Health Care
 2 Fraud, in violation of 18 U.S.C. § 1347, as charged in the Indictment; and
 3          WHEREAS, by virtue of said guilty plea and the Court's findings, the
 4 United States is now entitled to an Order of Forfeiture in its favor against the
 5 Defendant in the amount of $783,764.37 and the specific properties listed above
 6 pursuant to 18 U.S.C. § 982(a)(7) and Rule 32.2(b) of the Federal Rules of Criminal
 7 Procedure; and
 8          WHEREAS, the Defendant has agreed that the provisions for the substitution
 9 of assets as provided in 21 U.S.C., § 853(p) exist and has agreed the United States
1O may take actions to collect the forfeiture; and
11          WHEREAS, the United States, having submitted the Order herein to the
12 Defendant through his attorney of record, to review, and no objections having been
13    received;
14          Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
15          1.    Based upon the guilty plea of the Defendant, the United States is hereby
16 authorized to take custody and control of the following assets, and all right, title and
17 interest of Defendant MARCO ANTONIO CHAVEZ in the following properties are
18 hereby forfeited to the United States for disposition in accordance with the law,
19    subject to the provisions of21 U.S.C. § 853(n):
20                1)     $10,858.80 in net proceeds realized from the interlocutory sale of
21                       a red 2016 Jaguar F-type vehicle, VIN SAJWA6ET9G8K246671;
22                2)     David Yurman sapphire pave tag, style #Dl5041MTBASA,
23                3)     David Yurman diamond men's pave dog tag, style
24                       #D05037M88ADI,
25                4)     David Yurman 20-inch men's small box chain necklace,
26                       style# CHO104M8820,
27                5)     David Yurman grey sapphire 9-ring pave pinky ring,
28                       style# R15468MSSAES9,

                                               -3-                         18cr2930
     Case 3:18-cr-02930-L Document 52 Filed 07/14/20 PageID.213 Page 10 of 12




 1                  6)     David Yurman grey sapphire M-bracelet, box chain ID,
 2                         style #Bl5555MSSAESM,
 3                  7)     David Yurman sapphire 10-ring 6.5 MM, 2 row,
 4                         style #R05780MSSASA10.
 5           2.     The aforementioned forfeited assets are to be held by the United States
 6 Marshals Service in its secure custody and control.
 7           3.     Pursuant to Rule 32.2(b) and (c ), the United States is hereby authorized
 8 to begin proceedings consistent with any statutory requirements pertaining to
 9 ancillary hearings and rights of third parties.        The Court shall conduct ancillary
1O proceedings as the Court deems appropriate only upon the receipt of timely third
11    party petitions filed with the Court and served upon the United States. The Court
12 may determine any petition without the need for further hearings upon the receipt of
13    the Government's response to any petition. The Court may enter an amended order
14 without further notice to the parties.
15           4.     Pursuant to the Attorney General's authority under Section 853(n)(l) of
16     Title 21, United States Code, Rule 32.2(b)(6), Fed. R. Crim. P., and Rule G(4) of the
17     Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions,
18 the United States forthwith shall publish for thirty (30) consecutive days on the
19 Government's forfeiture website, www.forfeiture.gov, notice of this Order, notice of
20 . the United States' intent to dispose of the properties in such manner as the Attorney
21    General may direct, and notice that any person, other than the Defendant, having or
22    claiming a legal interest in the above-listed forfeited properties must file a petition
23    with the Court within thirty (30) days of the final publication of notice or of receipt of
24     actual notice, whichever is earlier.
25           5.     This notice shall state that the petition shall be for a hearing to
26     adjudicate the validity of the petitioner's alleged interest in the property, shall be
27     signed by the petitioner under penalty of perjury, and shall set forth the nature and
28     //

                                                 -4-                           18cr2930
     Case 3:18-cr-02930-L Document 52 Filed 07/14/20 PageID.214 Page 11 of 12




 1 extent of the petitioner's right, title or interest in the forfeited property and any
 2 additional facts supporting the petitioner's claim and the relief sought.
 3           6.    The United States shall also, to the extent practicable, provide direct
 4 written notice to any person known to have alleged an interest in the property that is
 5 the subject of the Preliminary Order of Criminal Forfeiture, as a substitute for
 6 published notice as to those persons so notified.
 7           7.    Upon adjudication of all third-party interests, this Court will enter an
 8 Amended Order of Forfeiture pursuant to 21 U.S.C. § 853(n) as to the
 9 aforementioned assets, in which all interests will be addressed.
10           IT IS FURTHER ORDERED, ADJUDGED AND DECREED:
11           8.    In addition to forfeiture of the specific assets described above,
12 Defendant MARCO ANTONIO CHAVEZ shall forfeit to the United States the
13 proceeds Defendant received from his offense of conviction in the amount of
14 $783,764.37, which shall be credited with the net amount of forfeited proceeds
15 realized from the sale of the specifically named assets provided no third party
16 successfully petitions for such items, which forfeiture is in favor of the United States
17 against Defendant MARCO ANTONIO CHAVEZ, with interest to accrue thereon in
18 accordance with 18 U.S.C. § 3612(±) and 28 U.S.C. § 1961.
19           9.    This Court shall retain jurisdiction in the case for the purpose of
20 enforcing the order of forfeiture and collecting and enforcing the forfeiture.
21           10.   Pursuant to Rule 32.2(b)(4), this Order of Forfeiture shall be made final
22 as to the Defendant at the time of sentencing and is part of the sentence and included
23     in the judgment.
24           11.   Pursuant to Rule 32.2(b )(3) the United States may, at any time, conduct
25    discovery to identify, locate, or dispose of directly forfeitable assets and substitute
26 assets against which this Order of Forfeiture may be enforced.
27 II
28 II

                                               -5-                             18cr2930
•   •   ii'   •


                       Case 3:18-cr-02930-L Document 52 Filed 07/14/20 PageID.215 Page 12 of 12




                   1           12.   The United States may, at any time, move pursuant to Rule 32.2( e) to
                   2 amend this Order of Forfeiture to substitute property having a value not to exceed
                   3 $783,764.37 to satisfy the forfeiture in whole or in part.
                   4           13.   The United States may take any and all actions available to it to collect
                   5 and enforce the forfeiture.
                   6
                   7
                   8
                              DATED: May 7, 2020

                                                        H
                                                        rtt:~
                                                        United States District Judge
                   9
                  10
                  11
                  12
                  13
                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28

                                                                 -6-                          18cr2930
